Por cuanto, interpuesta apelación en este caso en noviembre 24, 1933, se optó por tramitarla mediante transcripción del taquígrafo; y
Por cuanto, a instancias del taquígrafo la Corte sentenciadora el 5 de diciembre último ordenó al apelante que consignara dentro del plazo de veinte días la suma de doscientos dólares para responder de sus honorarios, sin que la consignación se hiciera, ni se solicitara prórroga alguna para radicar la transcripción;
Por tanto, habiendo vencido con exceso el término dentro del cual debió archivarse el récord en esta Corte Suprema, sin que así se hi-ciera, debe declararse y se declara con lugar la moción de la parte apelada vista el 22 de enero actual y en su consecuencia se desestima, por abandono, el recurso.